BRYAN SCHRODER
United States Attorney

MARIE C. SCHEPERLE
SETH M. BEAUSANG
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
Email: Marie.Scheperle@usdoj.gov
Email: Seth.Beausang@usdoj.gov

Attorneys for Defendants


                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA

 ANDREA LAURIA,                        )
                                       )
                    Plaintiff,         )
                                       )
        vs.                            )
                                       )
 UNITED STATES and CHRIS               )
 HEITSTUMAN,                           )
                                       ) Case No. 3:20-cv-00210-SLG
                    Defendants.        )
                                       )

              JOINT REQUEST TO STAY RULE 26(F) CONFERENCE

      Plaintiff and Defendant United States jointly request stay on the Civil

Rule 26(f) conference. Dkt. 6. Plaintiff is still attempting to serve defendant




        Case 3:20-cv-00210-SLG Document 12 Filed 11/05/20 Page 1 of 3
Chris Heitstuman. Plaintiff and Defendant United States request a stay on

the Civil Rule 26(f) conference until service on Defendant Heitstuman is

accomplished so that a joint conference with all parties may occur.



   RESPECTFULLY SUBMITTED this 5th day of November 2020, in

Anchorage, Alaska.



                                          BRYAN SCHRODER
                                          United States Attorney

                                          s/ Marie C. Scheperle
                                          Assistant U.S. Attorney
                                          United States of America


                                          s/ Seth M. Beausang
                                          Assistant U.S. Attorney
                                          United States of America


                                          s/ Mera Matthews (consent)
                                          Cashion Gilmore LLC
                                          Attorneys for Plaintiff




Lauria v. United States Dep’t of Homeland Security, et al.
Case No. 3:20-cv-00210-SLG          2


       Case 3:20-cv-00210-SLG Document 12 Filed 11/05/20 Page 2 of 3
CERTIFICATE OF SERVICE

I hereby certify that on November 5, 2020,
a copy of the foregoing was served electronically
on:

Mera Matthews
John Cashion

s/ Seth M. Beausang




Lauria v. United States Dep’t of Homeland Security, et al.
Case No. 3:20-cv-00210-SLG          3


       Case 3:20-cv-00210-SLG Document 12 Filed 11/05/20 Page 3 of 3
